Citation Nr: 0529584	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-17 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include a myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1964 to 
August 1968.  The appellant also had service in the Air Force 
Reserve from August 1968 to August 1970 and from May 1971 
until his retirement in October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996  and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied service 
connection for a heart condition.  A Notice of Disagreement 
was received in August 1996.  A Statement of the Case was 
issued in May 1997.  A timely appeal was received in June 
1997.  

The Board remanded the appellant's appeal to the RO in July 
1998 for additional development.  The RO issued a 
Supplemental Statement of the Case in August 2002 and 
returned his appeal to the Board.  The Board again remanded 
the appellant's appeal in September 2003 for further 
development.  Further development completed, a Supplemental 
Statement of the Case was issued in June 2005, and the 
appellant's appeal has been returned to the Board for final 
consideration.

The Board notes that in an April 2002 rating decision, the RO 
deferred a decision on the issue of secondary service 
connection for feet pain due to service-connected diabetes 
mellitus.  A review of the claims file does not indicate that 
the RO has actually adjudicated this issue.  It is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant had relevant inactive duty for training 
from January 17, 1987 to January 18, 1987, February 21, 1987 
to February 22, 1987, and March 28, 1987 to March 29, 1987.  
He did not have any active duty for training during that 
period.

2.  The appellant did not suffer an acute myocardial 
infarction during a period of inactive duty for training.

3.  The appellant's coronary artery disease, including 
myocardial infarction, is not related to his period of active 
duty or any period of active duty for training.


CONCLUSION OF LAW

Service connection for coronary artery disease, to include 
myocardial infarction, is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in August 2002, subsequent to the initial AOJ 
decision.  Additional notice was provided in April 2005.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The appellant initially filed his claim for service 
connection for heart disease in December 1993.  In January 
1994, the RO sent him a letter requesting he submit 
information regarding treatment, both VA and non-VA, for the 
claimed condition before his claim could be processed.  The 
RO denied the December 1993 claim in a December 1994 rating 
decision.  Instead of filing a notice of disagreement, the 
appellant filed another claim for compensation seeking 
service connection for coronary heart disease (heart attack) 
confirmed by EKG at McGuire Air Force Base clinic in March 
1987.  His second claim was filed in August 1995, before the 
enactment of the VCAA.  In July 1998, the Board remanded his 
claim to the RO for further development.  In August 2002, the 
RO notified the appellant by letter of the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  The Board again remanded the appellant's claim in 
September 2003.  In April 2005, the Appeals Management Center 
sent the appellant a letter notifying him of all four of the 
elements required by the Pelegrini II Court as stated above.  
In addition, by means of the various ratings, the statement 
of the case and the supplemental statements of the case, he 
has been advised of the specific reasons why this particular 
claim was denied, and the information and evidence needed to 
substantiate the claim. 

He also has been provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claim with appropriate evidence.  Indeed, the 
appellant submitted a substantial amount of evidence in 
connection with his claim.  He has been given ample time to 
respond to all VA notices, and has done so to most of them.  
It is clear that the appellant has participated in the 
development of his claim.  Thus, the Board considers the VCAA 
notice requirements met, and any error as to the timing of 
the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  
Service medical records for both the appellant's period of 
active service and his Air Force Reserves service are in the 
file.  The appellant has provided his personnel records from 
the Air Force Reserves showing his dates of active duty for 
training, inactive duty for training and his retirement.  VA 
treatment records from Brooklyn, New York, Orlando, Florida, 
and San Juan, Puerto Rico, have been obtained covering the 
period of May 2001 through July 2004.  The appellant 
identified private treatment records related to his claim, 
and VA requested and obtained some of those records.  He has 
submitted additional private medical treatment records that 
the RO was not able to obtain.  The appellant was notified in 
the rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence pertaining to his claim.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The appellant was provided a VA examination in May 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Factual Background

The appellant served on active duty in the U.S. Air Force 
from August 1964 to August 1968.  He was released to the Air 
Force Reserve (AFR) with a reserve obligation of two years, 
which ended in August 1970.  He reenlisted in the AFR in May 
1971.  He served in the AFR as a Flight Engineer until 1987, 
when he was removed from flight status due to a heart 
condition (which is the basis of this appeal).  He continued 
in the AFR as the Assistant First Sergeant until his 
retirement in October 1989.  (See letter from the Department 
of the Air Force, Air Force Reserve, dated in March 1996 and 
Reserve Order EK-5182 dated in September 1989.)  

The appellant states that, while on weekend drill in March 
1987 and undergoing a routine examination, he was found to 
have suffered a myocardial infarction.  A review of the 
service medical records and the reserve personnel records 
reveal a different timeline.  Service medical records reveal 
that he underwent a biennial flying examination on January 
17, 1987, at which time the results of an electrocardiogram 
(EKG) were abnormal, specifically there was inferolateral T-
wave flattening.  A Coronary Artery Risk Evaluation was 
conducted, which showed he had only a 1.9 times greater 
chance of developing coronary artery disease.  He only had 
one out of four risk factors.  The January 17, 1987 
examination coincides with a period of inactive duty for 
training from January 17, 1987 to January 18, 1987.  

During the appellant's next period of inactive duty for 
training from February 21, 1987 to February 22, 1987, he was 
again examined for flight status on February 21, 1987.  His 
EKG was again abnormal with flattened T-waves.  Medical notes 
for that day indicates that this abnormality was not present 
on examination of December 15, 1984.  It also indicates that 
he was referred for a thallium stress test to rule out an old 
myocardial infarction.  The service medical records include a 
report of a thallium stress test that was performed on March 
4, 1987.  This test was negative for exercise induced 
symptoms, negative for exercise induced ischemic ST-segment 
changes, and negative for arrhythmias, but it was consistent 
with a previous myocardial infarction in the inferior and 
posterolateral walls of the left ventricle.  It was, 
therefore, determined that the appellant was no longer fit to 
be a flight engineer, but was qualified for worldwide duty.

The evidence shows that at this period of time in 1987, the 
appellant's civilian occupation was police officer for the 
New York City Police Department (NYPD).  Employment records 
indicate that he applied for and was approved retirement from 
the NYPD under the Heart Bill effective October 1987 for 
scarring in the distribution of the circumflex artery.  A 
Certificate of Disability indicates that the scarring in the 
distribution of the circumflex artery was determined to be a 
service-incurred disability, i.e., a natural and proximate 
result of an accidental injury received in the performance of 
police duty while a member of the police force, and that such 
disability is not the result of willful negligence on the 
part of the appellant.

Medical treatment reports thereafter show that the appellant 
is diagnosed to have coronary artery disease with past 
myocardial infarction.  VA treatment records show that he has 
continued to be treated with medication for coronary artery 
disease, but it is considered to be stable.  Cardiac 
catheterization results from November 2003 show he had normal 
coronary arteries, moderate left ventricle dysfunction 
(ejection factor = 40%), and non-ischemic cardiomyopathy.  

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially, the Board must determine whether the appellant is 
a "veteran" for the period of his Reserve service when he 
was diagnosed with coronary artery disease and past 
myocardial infarction.  The Board notes that appellant is a 
"veteran" based on his active duty service from August 1964 
to August 1968.  Therefore, he is entitled to "veteran" 
status and the full benefit of VA resources for any 
compensation claims based on that period of service.  
However, to the extent his claim is not based on that period 
of service, but on his period of Reserve service, he does not 
achieve "veteran" status to be eligible for service 
connection for the disability claimed during his Reserve 
service unless the record establishes that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or he was disabled 
from an injury incurred or aggravated during inactive duty 
for training.  See Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2000). The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a).  Inactive duty for 
training includes duty (other than full-time duty) prescribed 
for Reserves by the Secretary concerned under 37 U.S.C. 206 
or any other provision of law, or special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with prescribed training or maintenance 
activities of the units to which they are assigned.  38 
C.F.R. § 3.6(d)(1) and (2) (2005).  Presumptive periods do 
not apply to periods of active or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board notes that the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 301, amended 
38 U.S.C.A. § 101(24), effective in November 2000.  As 
amended, § 101(24) redefined "active service" to include a 
period of inactive duty for training during which an 
individual was disabled or dies from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
38 U.S.C.A. § 101(24) (West 2002).  The appellant contends 
that he was diagnosed to have had a myocardial infarction 
while he was on inactive duty for training, and later was 
diagnosed to have coronary artery disease, while he was a 
member of an Air Force Reserve component.  He claims that he 
should, therefore, be service connected for his heart 
condition.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty for training.  Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (2005) (limiting the type of evidence 
accepted to verify service dates).

Service records show that the appellant was only on inactive 
duty for training during the months of January through March 
of 1987.  The evidence shows that an abnormal EKG was first 
noticed during a flight physical on January 17, 1987.  At 
that examination, the appellant denied any history of chest 
pain, dyspnea, palpitation, diaphoresis or syncope.  He had 
been on no medications.  Physical examination was 
unrevealing, and cardiovascular assessment was normal.  In 
March 1987 it was determined by a thallium stress test that 
the appellant had had a previous myocardial infarction.  The 
evidence, however, does not show that the veteran suffered an 
acute myocardial infarction in the line of duty during any 
period of active or inactive duty for training.  Rather it 
shows that sometime between December 1984 and January 1987 he 
had a myocardial infarction.  Private medical treatment 
records from June 1988 show he has a diagnosis of coronary 
artery disease.

Because the appellant's current heart condition is a disease 
rather than an injury, the evidence must show that it was 
incurred or aggravated during his active duty from 1964 to 
1968 or in the line of duty during a period of active duty 
for training.  The evidence fails to show any link between 
the appellant's coronary artery disease and his active duty 
or any period of active duty for training.  There is no 
record of complaints of or diagnosis of any heart disease in 
the service medical records prior to January 1987.  There are 
no high blood pressure readings or other evidence to support 
that the appellant had coronary artery disease during his 
period of active duty or any period of active duty for 
training.  

The fact that the appellant was on inactive duty for training 
when his heart condition was first discovered is not helpful 
to him.  An individual can be service-connected only for an 
injury incurred during inactive service, and not for a 
disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).  The appellant can 
only be considered to be on "active service," therefore, if 
he was injured or suffered an acute myocardial infarction, 
cardiac arrest or cerebrovascular accident in the line of 
duty during a period of inactive duty for training.  The 
evidence is clear that this is not the case.  The January 
1987 physical examination merely revealed residuals of a 
previous myocardial infarction.  Otherwise the veteran 
appeared to be in good health with no acute problems.

Based upon the above evidence, the Board finds that the 
appellant is not a "veteran" for purposes of determining 
eligibility for service connection for a heart condition 
based upon any period of active duty for training or inactive 
duty for training.  Although the appellant is a "veteran" 
for purposes of his active duty from 1964 to 1968, he is 
still not entitled to service connection for his heart 
condition based on that period of service, because the 
evidence does not reveal any relationship between that an 
injury or disease incurred or aggravated during that period 
of service and his current coronary artery disease and 
myocardial infarction almost 20 years later.  His appeal is, 
therefore, denied.  

The Board acknowledges that a VA examiner opined in his May 
2003 report that the appellant's coronary artery disease is 
as likely as not related to his active duty in March 1987.  
This opinion, however, is based on the faulty impression that 
the appellant was on active duty for training at the time of 
his diagnosis.  Although the examiner stated that he reviewed 
the appellant's claims file, the history he relied upon in 
rendering his opinion was provided by the appellant and not 
based upon the history as shown by the evidence of record.  
The Board is not bound to accept an opinion based on history 
provided by the appellant and on unsupported clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
The VA examiner's opinion is, therefore, not persuasive.  In 
addition, whether the appellant is a "veteran" for VA 
compensation purposes is an initial legal question that the 
Board must answer, and to which the VA examiner's opinion is 
irrelevant in answering.  


ORDER

Entitlement to service connection for coronary artery 
disease, to include a myocardial infarction is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


